Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 1 of 26          PageID #: 59
                                                                        i,




 ERIC A. SEITZ
 ATTORNEY AT LAW                                                mnMZkr?n2iZk
 A LAW CORPORATION
                                                 nRiRiNAr^fcy
 ERIC A. SEITZ                   1412
 DELLA A. BELATTI                7945
 GINA SZETO-WONG                 10515
 JONATHAN M.F. LOO               10874
 KEVIN YOLKEN                    10987
 820 Mililani Street Suite 714
 Honolulu HI 96813
 Telephone:     (808)533-7434
 Facsimile:     (808)545-3608

  Attorneys for Plaintiff

                       IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                         STATE OF HAWAH


 KERRIKIANA GOUVEIA,                              CIVIL NO. 19-1-0649 JPC
                                                  (Other Tort Action)
                 Plaintiff,
                                                  FIRST AMENDED COMPLAINT;
                 vs.                              DEMAND FOR JURY TRIAL;
                                                  SUMMONS
  CITY AND COUNTY OF HONOLULU;
 SUSAN BALLARD,in her official
 capacity; DARREN CACHOLA,in his
 individual and official capacity; KEVIN
 BAILEY,in his official capacity; THOMAS
 TAFLINGER,in his official capacity:
  JOHN DOE ASSOCIATIONS 1-5; and
  JOHN and/or JANE DOES 1-10,

                 Defendants.



                                 FIRST AMENDED COMPLAINT

         Plaintiff KERRI KIANA GOUVEIA, (hereinafter "Plaintiff), by and through her

  undersigned attorneys, alleges as follows:
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 2 of 26                          PageID #: 60




                                              PARTIES


         1.      Plaintiff is and was a resident of Honolulu, Hawai^i at all times pertinent hereto.

         2.      Defendant CITY AND COUNTY OF HONOLULU is and has been a duly

  organized municipal corporation of the State of Hawaii at all times pertinent hereto.

         3.      Defendant SUSAN BALLARD (hereinafter "Defendant BALLARD")is and was

  a resident of Honolulu, Hawaii, at all times pertinent hereto.

         4.      Defendant BALLARD is and was employed as a Major and then Chief of Police

  by the Honolulu Police Department(hereinafter "HPD"), at all times pertinent hereto. Defendant

  BALLARD is being sued in her official capacity.

         5.      Defendant DARREN CACHOLA (hereinafter "Defendant CACHOLA") is and

  was a resident of Honolulu, Hawaii, at all times pertinent hereto.

         6.      Defendant CACHOLA is and was employed as a police officer by the Honolulu

  Police Department (hereinafter "HPD"), at all times pertinent hereto. Defendant CACHOLA is

  being sued in both his individual and official capacities.

         7.      Defendant KEVIN BAILEY (hereinafter "Defendant BAILEY") is and was a

  resident of Honolulu, Hawaii, at all times pertinent hereto.

         8.      Defendant BAILEY is and was employed as a police officer by the Honolulu

  Police Department (hereinafter "HPD"), at all times pertinent hereto. Defendant BAILEY is

  being sued in his official capacity.

         9.      Defendant THOMAS TAFLINGER (hereinafter "Defendant TAFLINGER") is

  and was a resident of Honolulu, Hawaii, at all times pertinent hereto.
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 3 of 26                         PageID #: 61




          10.    Defendant TAFLINGER is and was employed as a police officer by the Honolulu

  Police Department (hereinafter "HPD"), at all times pertinent hereto. Defendant TAFLINGER

  is being sued in his official capacity.

          11.    Defendants JOHN and/or JANE DOES 1-10 and DOE ASSOCIATIONS 1-5


  (hereinafter "DOE DEFENDANTS")are individuals and/or entities whose true identities and

  capacities are unknown to Plaintiff and her counsel, despite diligent inquiry and investigation,

  and who acted as described more particularly below in connection with the breaches of duties

  and/or violations of law alleged herein and who in some manner not currently known to Plaintiff

  may have contributed to or be responsible for the injuries alleged herein. The true names of

  DOE DEFENDANTS will be substituted as they become known. DOE DEFENDANTS are sued

  in their individual capacities.

                                    .TURISDICTION AND VENUE


          12.    All events material to this Complaint occurred within the City and County of

  Honolulu, State of Hawaii and within the jurisdiction of the Circuit Court of the First Circuit,

  State of Hawaii.


          13.    The Court has personal jurisdiction over the above-named Defendants, pursuant

  to HRS § 634-35, as the subject tortious acts and injuries occurred in this Circuit, and Defendants

  either reside or have conducted business in this Circuit so as to subject themselves to the

 jurisdiction of the Court.

          14.    The Court has subject matter jurisdiction over the present action pursuant to HRS

  § 603-21.5.

          15.    Venue in this Court is proper pursuant to HRS § 603-36.
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 4 of 26                    PageID #: 62




         16.    The amount in controversy herein exceeds the minimum jurisdictional limit of

  this Court.


                                  FACTUAL ALLEGATIONS


         17.    Plaintiff and Defendant CACHOLA were married on January 16, 2016.

         18.    Plaintiff and Defendant CACHOLA lived together in Kapolei, Hawaii with

  their two children and Defendant CACHOLA's parents.

         19.    On April 22,2017, upon information and belief. Defendant CACHOLA left

  his home at approximately 10:00 p.m., to go to the home of another police officer.

         20.    On April 23,2017, Defendant CACHOLA returned to his home at

  approximately 3:00 a.m., appearing highly intoxicated.

         21.    While Plaintiff was sitting in her bedroom working on her laptop, and while

  both children were sleeping in her bed. Defendant CACHOLA entered the bedroom and

  demanded that Plaintiff turn off her laptop.

         22.    When Plaintiff refused to turn off her laptop. Defendant CACHOLA became

  enraged and started strangling Plaintiff such that she could not scream or talk.

         23.    Plaintiff was completely helpless and began to see black dots.

         24.    Defendant CACHOLA released Plaintiff, whereupon Plaintiff fell to the floor,

  gasping for air.

         25.    Plaintiff scrambled for her cellular phone and fled the bedroom, screaming for

  help from Defendant CACHOLA's parents.

         26.    As she attempted to call 9-1-1, Defendant CACHOLA's parents tried to stop her

 from calling 9-1-1.
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 5 of 26                          PageID #: 63




            27.   Plaintiff successfully called 9-1-1 and waited at the home for police officers to

  arrive.


            28.   Defendant BAILEY was the first police officer to arrive and contact Plaintiff.

            29.   Defendant BAILEY observed injuries on Plaintiffs neck.

            30.   Upon seeing Plaintiffs injuries, Defendant BAILEY stated,"This is not good."

            31.   Defendant BAILEY then told Plaintiff that Defendant CACHOLA would only be

  arrested if she was willing to file charges.

            32.   Defendant BAILEY told Plaintiff that ifshe were to file charges against Defendant

  CACHOLA,the media would find out about Defendant CACHOLA's arrest and would harass

  Plaintiff at her home and work, and it would be very "ugly" and "embarrassing" for her.

            33.   During this time. Defendant BALLEY'S sergeant and lieutenant arrived at

  Plaintiffs home, but remained in their vehicles. At no time did either supervisor exit their

  vehicles.


            34.   After some time. Defendant BAILEY and another police officer asked Plaintiff to

  write the following statement "I got into an argument with my husband,I have no injuries, thank

  you."

            35.   Defendant CACHOLA was issued a 48-hour no contact order ("Order").

            36.   The Order was signed by one of the police officers who responded to Plaintiffs 9-

  1-1 call and by Defendant CACHOLA.

            37.   The Order contained the statement that the police officer who signed it had

  "reasonable grounds to believe that physical abuse or harm was inflicted by [Defendant

  CACHOLA]upon[Plaintiff]"
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 6 of 26                           PageID #: 64




         38.     After being issued the 48-hour no contact order, Defendant TAFLINGER who,

  upon information and belief, had been drinking with Defendant CACHOLA earlier that morning,

  picked up Defendant CACHOLA and all other police officers left Plaintiff s home.

         39.     Defendant CACHOLA was not arrested in connection with this incident.

         40.     The responding police officers did not take any photographs of Plaintiffs injuries,

  which were clearly visible.

         41.     These actions were in violation of HPD Policy Number 4.18 which requires

  officers responding to a domestic violence incident to "conduct thorough investigations to

  determine if reasonable grounds exist to facilitate the arrest of the dominant aggressor..." These

  actions were also in violation of HPD Policy Number 2.21 which prohibits officers from

  committing any criminal act, specifically including the crime of abuse of a family or household

  member, prohibits officers from knowingly falsifying an official report, and requires officers to

  enforce the law without favoritism.


         42.     Plaintiff is informed and believes, and thereupon alleges that HPD's Internal

  Affairs/Professional Stand^ds Office was not notified that Defendant CACHOLA had assaulted

  Plaintiff, in violation of HPD Policy Number 3.26.

         43.     On or about July 30, 2017, Plaintiff contacted Defendant TAFLINGER seeking

  his help in getting in touch with the HPD detective assigned to Plaintiffs case involving

  Defendant CACHOLA. Defendant TAFLINGER declined to help Plaintiff and informed her that

  Defendant CACHOLA would not be arrested or convicted in connection with thecase.

         44.     On or about September 12, 2018,Plaintiff filed for divorce from Defendant

  CACHOLA.
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 7 of 26                        PageID #: 65




         45.     On April 23,2019, at approximately 12:30 a.m.. Defendant CACHOLA came to

  Plaintiffs residence in Kapolei, Hawaii after completing a special duty assignment.

         46.     At that time. Defendant CACHOLA smelled of alcohol and was visibly

  intoxicated.


         47.     Defendant CACHOLA began arguing with Plaintiff and physically pushed her up

  against a wall by her shoulders.

         48.     Plaintiff repeatedly asked Defendant CACHOLA to leave her residence, and he

  refused, blocking the front doorway with his body.

         49.     Defendant CACHOLA threatened Plaintiff and told her if she called the police,

  his friends would come to help him and file false charges against her.

         50.     Defendant CACHOLA began video recording clothing he had left at Plaintiffs

  residence with his cellphone in order to file criminal property damage charges against her.

         51.     Defendant CACHOLA then grabbed Plaintiff by the forearm and began struggling

  with her. He stopped only when he dropped his cellphone.

         52.     A bystander passing by Plaintiffs residence stopped and asked if everything was

  okay. Defendant CACHOLA asked the bystander to call the police. Plaintiff told the bystander

  that she did not want the police called and that she only wanted Defendant CACHOLA to leave.

         53.     As Defendant CACHOLA was distracted by the bystander. Plaintiff attempted to

  go back into the residence and lock the door behind her. Defendant CACHOLA tried to force his

  way back in to Plaintiffs residence causing injury to her knee in the process.

         54.     At approximately 1:30 a.m., other HPD officers arrived and began pounding on

  Plaintiffs front door, shouting her name,shining lights in the windows of her residence. This

  continued for approximately one hour.
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 8 of 26                            PageID #: 66




          55.     Defendant CACHOLA and the other responding officers then began ringing the

  doorbells of neighbors to ask for them to give witness statements.

          56.     Plaintiff remained in the residence out of fear of Defendant CACHOLA and the

  other officers. Plaintiff later filed a police report at the main station on Beretania Street.

          57.     At the time of the April 23, 2017 incident, all Defendants were aware that

  Defendant CACHOLA had been terminated from employment with HPD in 2015,following

  allegations Defendant CACHOLA had abused his ex-girlfriend in 2014.

          58.    Plaintiff is informed and believes, and thereupon alleges that on September 8 and

  9, 2014, Defendant CACHOLA repeatedly punched his then girlfriend at Kuni's Restaurant in

  Waipahu. The assault was captured on surveillance video.

         59.     Plaintiff is informed and believes, and thereupon alleges that HPD officers

  responded to Kuni's Restaurant but did not file any reports and did not arrest Defendant

  CACHOLA. Instead, one of the officers gave Defendant CACHOLA a ride home because he

  was too drunk to drive.


         60.     Plaintiff is informed and believes, and thereupon alleges that HPD Sergeant Mike

  Kahikina was the responding supervisor on scene and did not have responding officers file

  reports, did not notify any superior officers of the incident, and did not report the incident

  himself to Intemal Affairs/Professional Standards.

         61.     Plaintiff is informed and believes, and thereupon alleges that all of these actions

  were taken in violation of HPD Policy Numbers 2.21, 3.26, and 4.18,

         62.      Plaintiff is informed and believes, and thereupon alleges that because of the

 deficient investigation conducted by the officers in 2014,HPD terminated Defendant
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 9 of 26                           PageID #: 67




  CACHOLA in 2015, not for acts constituting abuse of a family or household member,but for

  unprofessional conduct.

          63.    Plaintiff is informed and believes, and thereupon alleges that Defendant

  CACHOLA grieved his termination and was reinstated as an HPD officer in 2018 having had his
  termination overturned and reduced to a six-month suspension.

         64.     Plaintiff is informed, believes, and thereupon alleges that on May 1,2018, the
  Hawaii Legislature passed HB 2133 which relieved victims of domestic violence from having to
  file a sworn or notarized statement in order to make an administrative complaint against a police
  officer for domestic abuse of a family or household member.

         65.     Plaintiff is informed, believes, and thereupon alleges that in passing that bill, the
  Legislature made several findings including that the Honolulu Police Department has been

  heavily criticized for its handling of a domestic violence incident between Defendant

  CACHOLA and his then girlfriend in September of 2014. Some of the criticisms were that

  Defendant CACHOLA was not arrested at the scene, that no responding officer filed a report,
  and that an investigation was not initiated until a citizen came forward anH presented video

 surveillance of the incident to the department and the media.

         66.     Plaintiff is informed, believes, and thereupon alleges that the Legislature further

 found that between May of 2013 and September of 2014, the Hawaii State Commission of the

 Status of Women received 38 complaints from women accusing Honolulu Police Department
 officers of not responding appropriately when handling domestic abuse cases. Approximately
 one-third of those cases involved an officer or a relative of an officer as the alleged abuser. The

 Commission viewed the September 2014 incident with Defendant CACHOLA as part of a
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 10 of 26                           PageID #:
                                    68



  "pattern of inappropriate handling by some police officers in response to allegations of domestic

  violence."


         67.     Plaintiff is informed, believes, and thereupon alleges that the Legislature also

 called into question the Honolulu Police Department's record on disciplining officers found to

  have committed domestic violence related misconduct. Specifically, the Legislature found that
 the Department punished officers committing domestic violence related misconduct much more

 leniently than officers committing other types of misconduct. The Legislature questioned
 "whether the Honolulu Police Department is minimizing the problem of domestic violence,

 particularly when incidents involve a police officer" because of the Lautenberg Amendment,a

 federal law that prohibits persons convicted of a misdemeanor crime of domestic violence from

 possessing a firearm.

         68.     Plaintiff is informed, believes, and thereupon alleges that the Legislature

 acknowledged "that the majority of police officers enforce the law and act appropriately toward

 members of the public. However,there are also police officers who do not respond to domestic

 violence situations appropriately when the perpetrator is a fellow police officer. Such actions

 lessen the public's trust in the police and bring down the reputation of the police department as a
 whole."


        69.     Plaintiff is informed, believes, and thereupon alleges that an officer who is subject
 to a court order of protection or is convicted of abuse of a family or household member(H.R.S. §

 709-906), would be prohibited from possessing a firearm or ammunition under federal law (18

 U.S.C. §§ 922(g)(8) and (9)) and be unable to work as a police officer. This creates strong
 incentive for the Honolulu Police Department to look the other way when their officers commit
 acts of domestic violence so as not to lose additional officers.



                                                  10
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 11 of 26                              PageID #:
                                    69



         70.     Plaintiff alleges that she was wrongfully deprived of her constitutional right to

 substantive due process,including her right to bodily integrity, wrongfully denied equal

 protection of the enforcement of the law, and was thereby subjected to years of physical, mental,

 and domestic abuse by her husband. Defendant CACHOLA in violation of applicable provisions

 of the Constitution of the United States and the Constitution of the State of Hawaii,inter alia.

         71.     Specifically, Plaintiff was afforded little, if any, protection under the law as a

 victim of domestic violence and abuse because her abuser. Defendant CACHOLA,was an HPD

 officer. Defendant CACHOLA was allowed to commit repeated acts of domestic violence and

 abuse against Plaintiff from approximately 2017 until 2019 because of the refusal and failure of

 HPD to follow, apply, and enforce the law and the Department's own orders and policies against

 one of its own. As a part of this refusal and failure by the Department, Defendant CACHOLA

 was also allowed to abuse his position as a police officer to avoid being investigated, disciplined

 or arrested and to enlist the aid of his fellow officers in a campaign of harassment and

 intimidation against Plaintiff thereby compounding the domestic abuse she had already suffered

 and further traumatizing her.

        72.      Plaintiff alleges that HPD has a defacto policy, practice, or custom offavoring

 its own officers by ignoring reported instances of domestic violence and misconduct committed

 by them and of not enforcing the law and existing departmental orders and policies against those

 officers who commit such acts. Plaintiff further contends that this defacto policy was so long
 standing and widespread as to constitute official policy.

        73.     Plaintiff further alleges that HPD's failure to intervene, counsel, discipline,

 suspend, terminate, or seek the prosecution of Defendant CACHOLA,the officers who assisted

 him, and the officers who failed to take action against him for continuously and repeatedly


                                                 11
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 12 of 26                           PageID #:
                                    70


 victimizing the Plaintiff and her children is symptomatic and emblematic of this defacto policy.

 Plaintiff contends that had these officers been regular citizens, they would have been promptly

 investigated and arrested. In this way Plaintiff was denied equal protection of the enforcement of

 the law.


         74.    Plaintiff is informed, believes, and thereupon alleges that Defendant City and

 County of Honolulu's defacto policy of not investigating and disciplining its own officers is a

 constitutional deprivation under the Equal Protection Clause of the Fourteenth Amendment

 because it irrationally and unreasonably discriminates against victims such as Plaintiff whose

 perpetrators are Honolulu Police Department officers as opposed to those whose perpetrators are

 not.


        75.     Plaintiff is informed, believes, and thereupon alleges that had Defendant

 CACHOLA been a regular citizen, he would have been arrested for abuse of a family or

 household member.


        76.     As an example of this disparate treatment. Plaintiff is informed, believes, and

 thereupon alleges that on November 18, 2018, Arnold Berdon, a professional MMA fighter,

 allegedly assaulted his wife, Rachael Ostovich, another professional MMA fighter, in Waianae.

 Berdon was arrested by HPD officers two days later, on November 20, 2018, and charged with

 second degree assault on November 26, 2018.

        77.     As another exeimple of this disparate treatment. Plaintiff is informed, believes, and

 thereupon alleges that on November 24, 2018, Carlos Contrades, a 26-year old man, allegedly

 threatened his domestic partner in Kalihi and violated a restraining order she had obtained

 against him. Contrades, not a police officer, was arrested by HPD the next day, November 25,

 2018,for violations of an order of protection.



                                                  12
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 13 of 26                            PageID #:
                                    71


                                                COUNTI
                    EQUAL PROTECTION VIOLATIONS - All Defendants

         78.     Plaintiff hereby incorporates all of the allegations contained in Paragraphs 1

 through 77, above.

         79.     Plaintiff is informed and believes, and thereupon alleges, that Defendants

 CACHOLA,BAILEY, and TAFLINGER,certain of the JOHN and/or JANE DOE Defendants,

 and Defendant CITY AND COUNTY OF HONOLULU acted, failed to act, and/or purported to

 act herein under color of statutes, ordinances, rules, regulations, customs, policies, practices,

 and/or usages of the City and County of Honolulu, State of Hawaii, and within the scope and

 course of their employment as police officers in the HPD.

         80.     Plaintiff alleges that Defendant CITY AND COUNTY OF HONOLULU and the

 HPD have a pervasive, widespread and long-standing defacto policy, practice, and custom of

 favoring their own officers by ignoring reported instances of domestic abuse, domestic violence,

 and misconduct committed by them and of not enforcing the law and existing departmental

 orders and policies against those officers who commit such acts.

         81.     Plaintiff alleges that this defacto policy was and continues to be so prevalent and

 pervasive that it rises to the level of official policy.

         82.     Plaintiff alleges that this defacto policy violates the Equal Protection Clause of

 the Fourteenth Amendment because it irrationally and impermissibly discriminates against

 victims whose abusers are HPD officers from those whose abusers are not.


         83.     Plaintiff is informed, believes, and thereupon alleges, that she was denied equal

 protection of the enforcement of the law and suffered injury without any sufficient,just, or

 reasonable cause in violation of rights guaranteed to her by the Fourteenth Amendment to the

 United States Constitution and Article I of the Constitution of the State of Hawaii, inter alia, by


                                                    13
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 14 of 26                              PageID #:
                                    72


 virtue of Defendants' adherence and obedience to this defacto policy, practice, or custom in

 deliberate indifference to the rights and interests of Plaintiff.

         84.     Plaintiff is informed, believes and thereupon alleges that because of this defacto

 policy, practice, or custom. Defendant CACHOLA was neither confronted, counseled,

 disciplined, and/or terminated regarding his acts of domestic violence and therefore believed he

 could act with impunity and without consequence.

         85.     Plaintiff is informed, believes, and thereupon alleges that because of this defacto

 policy, practice, or custom. Defendants BAILEY and TAFLINGER similarly were not

 confronted, counseled, disciplined, and/or terminated for their misconduct and therefore believed

 that they could act with impunity and without consequence.

         86.     As a direct and proximate result of the acts and omissions of Defendants

 CACHOLA,BAILEY,and TAFLINGER,certain of the JOHN and/or JANE DOE Defendants,

 and Defendant CITY AND COUNTY OF HONOLULU,Plaintiff sustained damages in amounts

 to be proven at trial.

                                              COUNT II
               SUBSTANTIVE DUE PROCESS VIOLATIONS - AH Defendants

         87.     Plaintiff hereby incorporates all of the allegations contained in Paragraphs 1

 through 77, above.

         88.     Plaintiff alleges that Defendant CITY AND COUNTY OF HONOLULU and the

 HPD have a pervasive, widespread and long-standing defacto policy, practice, and custom of

 favoring their own officers by ignoring reported instances of domestic abuse, domestic violence

 and misconduct committed by them and of not enforcing the law and existing departmental

 orders and policies against those officers who commit such acts.




                                                   14
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 15 of 26                          PageID #:
                                    73


         89.     Plaintiff alleges that this defacto policy was and continues to be so prevalent and

 pervasive that it rises to the level of official policy.

         90.     Plaintiff alleges that this defacto policy violates the Substantive Due Process

 Clause of the Fourteenth Amendment because it permits, allows, encourages, and emboldens

 police officers to commit acts under color of law which violate a victim's constitutional right to

 bodily integrity.

         91.     Plaintiff alleges that Defendants CACHOLA,BAILEY,and TAFLINGER and

 certain of the JOHN and/or JANE DOE Defendants knew or should have known that their

 actions were unreasonable and/or excessive and violated Plaintiffs clearly established

 constitutional right to substantive due process, to include her right to bodily integrity.

         92.    Plaintiff alleges that Defendants CACHOLA,BAILEY,and TAFLINGER acted

 under color of law in that they abused the power and authority they possessed as police officers

 to subject Plaintiff repeated acts of domestic violence, domestic abuse, and harassment for a

 period spanning at least 2017 until 2019.

        93.     Plaintiff alleges that Defendants CACHOLA,BAILEY,and TAFLINGER,and

 certain of the JOHN and/or JANE DOE Defendants were deliberately indifferent to Plaintiffs

 clearly established constitutional rights.

        94.     As a direct and proximate result of the foregoing Plaintiff sustained damages in

 amounts to be proven at trial.




                                                    15
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 16 of 26                           PageID #:
                                    74



                                               COUNT III
       MUNICIPAL LIABILITY - Defendant CITY AND COUNTY OF HONOLULU

         95.     Plaintiff hereby incorporates all of the allegations contained in Paragraphs 1

 through 77, above.

         96.     Plaintiff alleges that Defendant CITY AND COUNTY OF HONOLULU and the

 HPD have a pervasive, widespread and long-standing defacto policy, practice, and custom of

 favoring its own officers by ignoring reported instances of domestic abuse, domestic violence

 and misconduct committed by them and of not enforcing the law and existing departmental

 orders and policies against those officers who commit such acts.

         97.     Plaintiff alleges that this defacto policy was and continues to be so prevalent and

 pervasive that it rises to the level of official policy.

        98.      Plaintiff alleges that this defacto policy violates the Equal Protection Clause of

 the Fourteenth Amendment because it irrationally and impermissibly discriminates against

 victims whose abusers are HPD officers from those whose abusers are not.

        99.      Plaintiff alleges that this defacto policy violates the Substantive Due Process

 Clause of the Fourteenth Amendment because it permits, allows, encourages, and emboldens
 police officers to commit acts under color of law which violate a victim's constitutional right to

 bodily integrity.

        100.    Defendant CITY AND COUNTY OF HONOLULU knew or should have known

 that it failed to adequately supervise, investigate, counsel, and discipline Defendant CACHOLA,

 and that the lack of adequate supervision,investigation, counseling, and discipline following
 Defendant CACHOLA's ongoing involvement in domestic violence, domestic abuse,

 misconduct and/or criminal wrongdoing was reasonably likely to cause injury and violations of

constitutional rights.


                                                    16
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 17 of 26                                PageID #:
                                    75


         101.    Plaintiff alleges that despite clear prohibitions against the commission of acts of

 domestic violence and domestic abuse by its own officers, including Defendant CACHOLA,and

 the clear mandates requiring immediate response, intervention, and investigation when such acts

 are committed contained in Policy Numbers 2.21, 3.26, and 4.18, inter alia, the Honolulu Police

 Department and Defendant CITY AND COUNTY OF HONOLULU failed to adequately

 supervise, counsel, investigate, discipline and/or retrain Defendants CACHOLA,BAILEY,

 TAFLINGER,other officers, and certain of the DOE DEFENDANTS when they neglected to

 obey and follow those standing policies, and instead, chose to adhere to and observe the defacto

 policy, practice, or custom.

         102.    Plaintiff alleges that Defendant CITY AND COUNTY OF HONOLULU knew or

 should have known that said failure was reasonably likely to result in injury and violations of

 constitutional rights.

          103. Plaintiff alleges that this failure to supervise, counsel, investigate, discipline

 and/or retrain was caused by and the necessary consequence of Defendants' adherence and

 obedience to the defacto policy, practice, or custom.

         104.   Plaintiff alleges that Defendant CITY AND COUNTY OF HONOLULU knew or

 should have known that, because of its adherence to and obedience of its defacto policy,

 practice, or custom, it encouraged and emboldened Defendants CACHOLA,BAILEY,and

 TAFLINGER,and certain of the DOE DEFENDANTS to act with reckless disregard and/or

 deliberate indifference to Plaintiffs constitutional rights.

         105.   Plaintiff alleges that Defendant CITY AND COUNTY OF HONOLULU,by

 adhering to and obeying its defacto policy, practice, or custom offavoring its own officers by

 ignoring reported instances of domestic violence and misconduct committed by them and of not


                                                  17
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 18 of 26                             PageID #:
                                    76


 enforcing the law and existing departmental orders and policies against those officers who

 commit such acts, itself acted with reckless disregard and/or deliberate indifference to Plaintiffs

 constitutional rights as well.

            106. Defendant CITY AND COUNTY OF HONOLULU breached its duty to promptly

 investigate, discipline, and/or arrest police officers, such as Defendant CACHOLA,who are

 known or suspected to be committing acts of domestic violence.

           107.     As a direct and proximate result of the foregoing Plaintiff suffered pain, mental

 anguish, severe emotional distress, anxiety, embarrassment, humiliation, worry, and anger, and

 sustained substantial damages in tunounts to be proven at trial.

                                               COUNT TV
                                 ASSAULT - Defendant CACHOLA

           108. Plaintiff repeats, realleges, and incorporates herein by reference, all of the

 allegations contained in paragraphs 1 through 77 ofthis Complaint, as though fiilly set forth

 herein.


           109.     Defendant CACHOLA intended to and acted in a harmful and offensive manner

 when he applied force with his hands to Plaintiffs neck sufficient to cause visible injury.

           110. Defendant CACHOLA did in fact offend Plaintiffs reasonable sense of safety in

 her home.


           111. Defendant CACHOLA's conduct caused Plaintiff to believe that physical contact

 was imminent and fleeing would be the only way to avoid such contact.

           112. Defendant CACHOLA's conduct caused damages to Plaintiff in an amount to be

 proven at trial.




                                                    18
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 19 of 26                                 PageID #:
                                    77


                                                 COUNT V
                                  BATTERY - Defendant CACHOLA

           113.     Plaintiff repeats, realleges, and incorporates herein by reference, all of the

 allegations contained in paragraphs 1 through 77 ofthis Complaint, as though fully set forth

 herein.


           114.     Defendant CACHOLA intended to and did make harmful physical contact with

 Plaintiff by placing his hands on Plaintiffs neck and squeezing with enough force to leave

 visible injuries.

           115.     Defendant CACHOLA's contact was against Plaintiffs will.

           116.     As a direct result of Defendant CACHOLA's contact. Plaintiff suffered physical

 harm.


           117.     Defendant CACHOLA's conduct caused damages to Plaintiff in an amount to be

 proven at trial.

                                                COUNT VT
                                CIVIL CONSPIRACY - All Defendants

           118.   Plaintiff repeats, realleges, and incorporates herein by reference, all of the

 allegations contained in paragraphs 1 through 77 of this Complaint, as though fully set forth

 herein.


           119.   Given the conduct of the Defendants, each of the defendants conspired with one

 another to use unlawful means to assist Defendant CACHOLA in avoiding criminal

 prosecution.

           120.   The other Defendants assisted Defendant CACHOLA with the intent to hinder

 prosecution or conviction of Defendant CACHOLA for his assault and/or battery of




                                                      19
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19
                                                    (A,Page 20 of 26                          PageID #:
                                    78



 Plaintiff. Defendants are liable for damages for collusion and conspiracy in an amount to be

 proven at the time of trial.

                                             COTTNT Vn
                                  NEGLIGENCE - All Defendants

           121.   Plaintiff repeats, realleges, and incorporates herein by reference, all of the

 allegations contained in paragraphs 1 through 77 ofthis Complaint, as though fuUy set forth

 herein.


           122.   Defendants owed Plaintiff a duty of using reasonable care to refrain from,

 through action or inaction, causing Plaintiff to suffer harm. Defendants also owed Plaintiff a

 duty to preserve the peace and enforce the laws of the State ofHawaii.

           123.   Given the conduct of the Defendants, each of the Defendants breached their

 duty to Plaintiff by either making unwanted physical contact with Plaintiff, or failing to

 follow proper policies and procedures for investigating, reporting, and supporting

 prosecution of Defendant CACHOLA's criminal conduct against Plaintiff.

           124.   As a direct and proximate result of Defendants' actions. Plaintiff suffered

 damages in an amount to be proven at trial.

                                            COTTNT Vm
                            GROSS NEGLIGENCE - All Defendants

           125.   Plaintiff repeats, realleges, and incorporates herein by reference, all of the

 allegations contained in paragraphs 1 through 77 ofthis Complaint, as though fully set forth

 herein.


           126.   Defendants owed Plaintiff a duty of reasonable care to refrain from, through

 action or inaction, causing Plaintiff to suffer harm. Defendants also owed Plaintiff a duty to

 preserve the peace and enforce the laws of the State ofHawaii.



                                                  20
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 21 of 26                               PageID #:
                                    79



           127. Defendants breached the above-mentioned duty intentionally,recklessly, or with

 gross negligence when Defendants made unwanted physical contact with Plaintiff, or failed to

 follow proper policies and procedures for investigating, reporting, and seeking prosecution of

 Defendant CACHOLA's criminal conduct.

           128.   As a direct and proximate result of Defendants' actions. Plaintiff suffered

 damages in an amount to be proven at trial.

                                               COUNT TX
       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS - All Defendants

           129. Plaintiff repeats, realleges, and incorporates herein by reference, all of the

 allegations contained in paragraphs 1 through 77 of this Complaint, as though fully set forth

 herein.


           130. Defendants engaged in the aforementioned negligent conduct.

           131.   Defendants' negligent conduct caused Plaintiff to suffer serious emotional

 distress.


           132.   As a direct and proximate result of Defendants' negligent acts and/or omissions.

 Plaintiff has incurred damages in an amount to be proven at trial.

                                               COUNT X
     INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS - All Defendants

           133.   Plaintiff repeats, realleges, and incorporates herein by reference, all of the

 allegations contained in paragraphs 1 through 77 of this Complaint, as though fully set forth

 herein.


           134.   Defendants' negligence, actions and/or omissions were intentional.

           135.   Defendants' negligence, actions and/or omissions were reckless.

           136. Defendants' negligence, actions and/or omissions were outrageous.


                                                   21
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 22 of 26                               PageID #:
                                    80


          137.   Defendants' negligence, actions and/or omissions caused extreme and severe

 emotional distress to Plaintiff.


         138.    As a direct and proximate result of Defendants' negligence, actions and/or

 omissions. Plaintiff has incurred damages in an amount to be proven at trial.

                              COUNT
     RESPONDEAT SUPERIOR- Defendant CITY AND COUNTY OF HONOLULU

         139. Plaintiff repeats and realleges all ofthe allegations contained in paragraphs 1

 through 77 of the Complaint herein by reference.

         140.    Defendant HPD authorized Defendants to act under the color oflaw as police

 officers.


         141.    Defendant HPD authorized Defendants to respond and investigate Plaintiffs 9-1-1

 call.


                                     PUNITIVE DAMAGES

         142.    All Defendants acted willfully, wantonly,oppressively, and/or with such malice as

 implied a spirit of mischief or criminal indifference to civil obligations, and/or with willful

 misconduct and/or that entire want of care which would raise a presumption of a conscious

 indifference to the consequences of their conduct.

         143.    Defendants are liable for punitive damages in an amount to be determined attrial.

         WHEREFORE,Plaintiff prays for judgment in amounts in excess of the minimum

jurisdictional requirements of this Court against the above-named defendants, as follows:

         (a)     General damages in amounts which will be proven at trial;

         (b)     Special damages in amounts which will be proven at trial;

         (c)     Punitive damages in amounts which will be proven at trial;

         (d)     Attorneys' fees and costs;and


                                                  22
Case 1:19-cv-00396-DKW-WRP
                     fA Document 4-6 Filed 07/29/19
                                                 (APage 23 of 26                       PageID #:
                                 81



       (e)     Prejudgment interest from the date of the first unlawful act by any defendant

 herein named, and such other and further relief asthis Court deems just and proper.



       DATED:         Honolulu, Hawaii




                                             aCA.OTITZ
                                                   BELATTI
                                           GINA SZETO-WONG
                                           JONATHAN M.F. LOO
                                           JOEVIN YOLKEN


                                           Attorneys for Plaintiff




                                             23
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 24 of 26                       PageID #:
                                    82


                      IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                      STATE OF HAWATI

 KERRIKIANA GOUVEIA,                                 CIVIL NO. 19-1-0649 JPC

               Plaintiff,
                                                     DEMAND FOR JURY TRIAL
        vs.



 CITY AND COUNTY OF HONOLULU;
 SUSAN BALLARD,in her official
 capacity; DARREN CACHOLA,in his
 individual and official capacity; KEVIN
 BAILEY,in his official capacity; THOMAS
 TAFLINGER,in his official capacity:
 JOHN DOE ASSOCIATIONS 1-5; and
 JOHN and/or JANE DOES 1-10,

               Defendants.



                               DEMAND FOR.HIRY TRTAT.


        Plaintiff, by and through her attorneys, demands ajury trial of all issues triable of

 right to a jury in the above captioned matter. This Demand for Jury Trial is made pursuant to

 Rule 38 of the Hawaii Rules of Civil Procedure.

               DATED: Honolulu,Hawaii,                     ^



                                                     . SEITZ
                                                      A. BELATTI
                                             GINA SZETO WONG
                                             JONATHAN M.F. LOO
                                             KEVIN YOLKEN
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19
                                                     rAPage 25 of 26                        PageID #:
                                    83



                      IN THE CIRCUn COURT OF THE FIRST CIRCUIT

                                       STATE OF HAWAFI

 KERRIKIANA GOUVEIA,                                   CIVIL NO. 19-1-0649 JPC

                Plaintiff,
                                                       SUMMONS
         vs.



 CITY AND COUNTY OF HONOLULU;
 SUSAN BALLARD,in her official
 capacity; DARREN CACHOLA,in his
 individual and official capacity; KEVIN
 BAILEY,in his official capacity; THOMAS
 TAFLINGER,in his official capacity:
 JOHN DOE ASSOCIATIONS 1-5; and
 JOHN and/or JANE DOES 1-10,

                Defendants.



                                           SUMMONS


 TO:    THE ABOVE-NAMED DEFENDANTS

        YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court and

 serve upon Plaintiffs' attorney, Eric A. Seitz, 820 Mililani Street, Suite 714, Honolulu, Hawaii,

 96813, an answer to Plciintiff's First Amended Complaint which is herewith served upon you,

 within 20 days after service of this summons upon you, exclusive of the day of service. If you

 fail to do so,judgment by default will be taken against you for the relief demanded in Plaintiff's

 First Amended Complaint.

        Personal delivery of this Summons is prohibited between 10:00 p.m. and 6:00 a.m. on

 premises not open to the general public unless a Judge of the Circuit Court permits, in writing on

 this Summons, personal delivery during these hours.




                                                25
Case 1:19-cv-00396-DKW-WRP Document 4-6 Filed 07/29/19 Page 26 of 26                  PageID #:
                                    84



        A failure to obey this Summons may result in an entry of default and default judgment

 against the disobeying person or party.

        DATED:         Honolulu. Hawaii.        2 h 2019
                                                     X.                            ■ /
                                           Clerk of the above-entitled Court




                                             26
